Citation Nr: 1425784	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis, status post arthroscopic surgeries and medial meniscectomy.

2.  Entitlement to a rating in excess of 20 percent for left knee degenerative changes, status post arthroscopic surgeries.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran testified at a hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2011, the Board remanded the Veteran's above-captioned claims, in part, in order to provide him a VA examination in order to ascertain the current severity of his service-connected right and left knee disabilities.

In February 2011, the Veteran underwent a VA examination.  During this examination, the examiner administered range of motion testing that revealed right knee flexion from zero to 110 degrees and normal extension to zero degrees.  With respect to his left knee range of motion, flexion was from zero to 100 degrees and extension was normal to zero degrees.  After repeat range of motion testing, the examiner indicated that the Veteran experienced additional limitation, primarily due to pain.  Following repeat range of motion testing, the examiner determined that the Veteran's right and left knee flexion was from zero to 100 degrees.  The examiner then indicated that the Veteran's right and left knee extension was from "80 to 180 degrees."

According to VA regulations, normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  See 38 C.F.R. § 4.71, Plate II (2013).  

Even assuming that the examiner equated 180 degrees of extension with zero degrees, finding that the Veteran's right and left knee flexion was from zero to 100 degrees after repeat range of motion testing conflicts with finding that his right and left knee extension was from 80 to zero (180) degrees.  Based on this, the AOJ found that the opinion was unclear and sought a supplemental opinion.  

In May 2012, the examiner rendered a supplemental opinion regarding the Veteran's right and left range of extension after repeat range of motion testing.  The examiner indicated that there was evidence of pain following repeat range of motion testing.  Further, the examiner indicated that there were additional limitations after three repetitions of range of motion, primarily due to pain.  However, after repeat range of motion testing, the examiner indicated that the Veteran's right and left extension was normal (i.e., to zero degrees), bilaterally.  

In sum, the examiner determined that the Veteran's right and left knee range of extension was to zero degrees, that there was additional limitation regarding extension after repeat range of motion testing, but that the Veteran's right and left knee range of extension remained to zero degrees.  The examiner did not otherwise discuss what the additional limitations were following repeat range of motion testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  

As such, the Board finds that a remand to obtain clarification is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided); Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make available the Veteran's claims file to the VA examiner who administered the February 2011 examination and ask that a supplemental opinion be provided.  After reviewing the relevant evidence of record, the Veteran's assertions, and the clinical findings from the February 2011 VA examination, the examiner must provide clarification as to the Veteran's range of right and left knee motion, to include clarification as to any specific additional limitations following repeat range of motion testing.  

The examiner is advised that, according to VA regulations, normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.

Any opinion provided by the examiner must include a thorough rationale.

2.  Thereafter, the RO should re-adjudicate the appeal, to include all of the relevant evidence of record.  If the benefits sought on appeal remain denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

